                Case 18-81307-TLS                Doc 31        Filed 01/22/19            Entered 01/22/19 15:03:12                 Desc
0058-1L-EPIBXX-00620814-1033221     United States Page
                                                  Bankruptcy
                                                         1 of 3
                                                   For The
                                                                Court
                                                                  District of Nebraska

IN RE:                                                                                                                    CASE No. 18-81307-TLS
            RONNIE JEROME EGGERSON                                    DEBRA LOUISE EGGERSON
            8708 NORTH 52ND AVE                                       8708 NORTH 52ND AVE                                         SS #1 XXX-XX-5890
            OMAHA, NE 68152                                           OMAHA, NE 68152                                             SS #2 XXX-XX-7353


                                                          NOTICE CONCERNING CLAIMS
Pursuant to Nebraska Rule of Bankruptcy 3007-1(C)(1), the trustee has reviewed the proofs of claim filed in this case and the claims should be deemed
allowed, or "not filed" as indicated below.

  CLAIM #                  NAME AND ADDRESS OF CREDITOR                                                AMOUNT       FORGIVE %     CLASSIFICATION
   001        CHASE / ATTN: CORRESPONDENCE                                                                  None                             Not Filed
              DEPT/BANKRUPTCY P.O. BOX 15298 / WILMINGTON, DE 19850

   002        CITIBANK/HOME DEPOT / ATTN CENTRALIZED BANKRUPTCY                                             None                             Not Filed
              PO BOX 20507 / KANSAS CITY, MO 64195

   003        COMENITY BANK/GORDMANS / PO BOX 182789                                                        None                             Not Filed
              COLUMBUS, OH 43218

   004        COMENITY BANK/NEW YORK AND COMPANY / ATTN: BANKRUPTCY                                         None                             Not Filed
              PO BOX 182686 / COLUMBUS, OH 43218

   005        COMENITY BANK/YOUNKERS / 3100 EASTON SQUARE PL                                                None                             Not Filed
              COLUMBUS, OH 43219

   006        DISH NETWORK / 1675 LARIMER ST                                                                None                             Not Filed
              DENVER, CO 80202

   007        DIVERSIFIED CONSULTANTS INC / PO BOX 551268                                                   None                             Not Filed
              JACKSONVILLE, FL 32255

   008        ERC / 8014 BAYBERRY ROAD                                                                      None                             Not Filed
              JACKSONVILLE, FL 32256-7412

   009        FEDLOAN SERVICING / PO BOX 69184                                                              None                            DirectPay
              HARRISBURG, PA 17106

   010        INTERNAL REVENUE SERVICE / INSOLVENCY                                                     1,504.44                                   Priority
              PO BOX 7346 / PHILADELPHIA, PA 19101-7346

   010        INTERNAL REVENUE SERVICE / INSOLVENCY                                                     1,176.27                           Unsecured
              PO BOX 7346 / PHILADELPHIA, PA 19101-7346

   011        KOHLS/CAPITAL ONE NA / PO BOX 3043                                                            None                             Not Filed
              MILWAUKEE, WI 53201-3043

   012        LOCHER PAVELKA DOSTAL BRADDY & HAMM / 200 THE OMAHA CLUB                                      None                             Not Filed
              2002 DOUGLAS ST / OMAHA, NE 68102-1210

   013        MARINERS ATLANTIC PORTFOLIO LLC / PO BOX 660820                                               None                             Not Filed
              DALLAS, TX 75266

   014        MERCHANT CREDIT ADJUSTERS / C/O JOHN REEFE III                                                None                             Not Filed
              1904 FARNAM ST STE 700 / OMAHA, NE 68102



Page 1 of 3
                Case 18-81307-TLS                Doc 31        Filed 01/22/19            Entered 01/22/19 15:03:12                 Desc
0058-1L-EPIBXX-00620814-1033221     United States Page
                                                  Bankruptcy
                                                         2 of 3
                                                   For The
                                                                Court
                                                                  District of Nebraska

IN RE:                                                                                                                    CASE No. 18-81307-TLS
            RONNIE JEROME EGGERSON                                    DEBRA LOUISE EGGERSON
            8708 NORTH 52ND AVE                                       8708 NORTH 52ND AVE                                         SS #1 XXX-XX-5890
            OMAHA, NE 68152                                           OMAHA, NE 68152                                             SS #2 XXX-XX-7353


                                                          NOTICE CONCERNING CLAIMS
Pursuant to Nebraska Rule of Bankruptcy 3007-1(C)(1), the trustee has reviewed the proofs of claim filed in this case and the claims should be deemed
allowed, or "not filed" as indicated below.

  CLAIM #                  NAME AND ADDRESS OF CREDITOR                                                AMOUNT       FORGIVE %     CLASSIFICATION
   015        MIDWEST ASSET CONTROL / 6910 PACIFIC ST #425                                                  None                             Not Filed
              OMAHA, NE 68106

   016        NAVIENT / PO BOX 9655                                                                         None                            DirectPay
              WILKES BARRE, PA 18773-9655

   017        NAVIENT SOLUTIONS INC / PO BOX 9640                                                           None                            DirectPay
              WILKES-BARRE, PA 18773-9640

   018        US BANK TRUST NA / C/O SN SERVICING CORP                                               105,505.69                             DirectPay
              323 5TH STREET / EUREKA, CA 95501

   019        US BANK TRUST NA / C/O SN SERVICING CORP                                                 47,364.43                              Secured
              323 5TH STREET / EUREKA, CA 95501                                                        10.0000%

   020        SYNCHRONY BANK / ATTN BANKRUPTCY DEPARTMENT                                                   None                             Not Filed
              PO BOX 530912 / ATLANTA, GA 30353-0912

   021        SYNCHRONY BANK / ATTN BANKRUPTCY DEPARTMENT                                                   None                             Not Filed
              PO BOX 530912 / ATLANTA, GA 30353-0912

   022        SYNCHRONY BANK/TJX / ATTN: BANKRUPTCY                                                         None                             Not Filed
              PO BOX 956060 / ORLANDO, FL 32896

   023        TARGET / BANKRUPTCY DEPT                                                                      None                             Not Filed
              PO BOX 1327 / MINNEAPOLIS, MN 55440

   024        THE LIMITED / PO BOX 182125                                                                   None                             Not Filed
              COLUMBUS, OH 43218

   025        US DEPT OF EDUCATION / DIRECT LOAN SERVICING CNTR                                             None                            DirectPay
              PO BOX 5609 / GREENVILLE, TX 75403-5609

   026        VON MAUR / 6565 BRADY ST                                                                     200.00                          Unsecured
              DAVENPORT, IA 52806

   027        WELLS FARGO BANK / PO BOX 6429                                                                None                             Not Filed
              GREENVILLE, SC 29606

   028        CAVALRY PORTFOLIO SERVICE, LLC / 500 SUMMIT LAKE DRIVE, SUITE 400                         1,204.87                           Unsecured
              VALHALLA, NY 10595

   029        ECMC / PO BOX 16408                                                                      40,397.22                            DirectPay
              ST PAUL, MN 55116-0408



Page 2 of 3
                Case 18-81307-TLS                    Doc 31        Filed 01/22/19            Entered 01/22/19 15:03:12                     Desc
0058-1L-EPIBXX-00620814-1033221       United States Page
                                                    Bankruptcy
                                                           3 of 3
                                                     For The
                                                                  Court
                                                                      District of Nebraska

IN RE:                                                                                                                            CASE No. 18-81307-TLS
            RONNIE JEROME EGGERSON                                        DEBRA LOUISE EGGERSON
            8708 NORTH 52ND AVE                                           8708 NORTH 52ND AVE                                             SS #1 XXX-XX-5890
            OMAHA, NE 68152                                               OMAHA, NE 68152                                                 SS #2 XXX-XX-7353


                                                            NOTICE CONCERNING CLAIMS
Pursuant to Nebraska Rule of Bankruptcy 3007-1(C)(1), the trustee has reviewed the proofs of claim filed in this case and the claims should be deemed
allowed, or "not filed" as indicated below.

  CLAIM #                    NAME AND ADDRESS OF CREDITOR                                                    AMOUNT        FORGIVE %      CLASSIFICATION
   030        RESURGENT CAPITAL SVCS / PO BOX 10587                                                                None                            Unsecured
              GREENVILLE, SC 29603-0587


Interest is paid on secured claims only if the plan provides for it. Unless otherwise provided, interest is paid only from confirmation and at the rate
specified in the plan. If the plan provides for interest, the rate is noted below the principal amount of the claim. Oversecured creditors claiming pre-
confirmation interest must insure that the plan specifically provides for payment of it.

                                                                     Claims Paid Through Plan               51,450.01
      SAMUEL J TURCO                                                 Claims Paid Direct                    145,902.91
      3006 SOUTH 87TH STREET                                              Total For This Case              197,352.92
      OMAHA, NE 68124
                                                                                                               4,126.00            Debtor's Attorney
                                                          NOTICE CONCERNING CLAIMS
       At                OMAHA                  NE                                                                                   01/22/2019
                                                                                                                             on ____________________

     Pursuant to 11 U.S.C. 502 (a) and Nebraska Rule of Bankruptcy Procedure 3007-1(C)(1), the claims which have been filed as recited above
 are deemed allowed unless objection is made by the debtor(s) or other party in interest.
     Within thirty (30) days from the date of this notice, debtor(s) shall examine the proofs of claim and file a timely written objection to any claim
 which may be improper. The absence of a written objection will be deemed an approval by the debtor(s) of the claims as recited above.
      The Trustee hereby certifies that a true and correct copy of the Trustee's Notice Concerning Claims was served on the debtor's attorney
 via the CM/ECF system of the United States Bankruptcy Court and a copy was mailed by first class, U.S. Mail, postage prepaid to the Debtor(s)
 at the address listed above.
                                                                                               Kathleen A. Laughlin
                                                                                               Chapter 13 Trustee




Page 3 of 3
